                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

SUTTON SMITH,

             Plaintiff,                         Case No. 17-cv-3786

             v.
                                                Judge John Robert Blakey
STATE OF ILLINOIS DEPARTMENT
OF HUMAN SERVICES,

             Defendant.


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Sutton Smith sues his employer, the State of Illinois Department of

Human Services (DHS), alleging both disability discrimination (Count I) and

retaliation (Count II) under the Americans with Disabilities Act (ADA), 42 U.S.C. §

12111, et seq. [1]. Defendant moves for summary judgment. [54]. For the reasons

explained below, this Court grants Defendant’s motion.

I.    Background

      The following facts come from Defendant’s Local Rule 56.1 statement of

material facts, [56], and Plaintiff’s statement of additional facts, [63].

      A.     Plaintiff’s Employment

      Plaintiff began working for DHS in July 2010 as a Mental Health Technician

Trainee at the Ann Kiley Center (the Center) in Waukegan. [56] ¶ 4. The Center

provides twenty-four hour care for its residents, who have intellectual developmental

disabilities. Id. ¶ 5. After initially working as a Mental Health Technician Trainee,




                                            1
Plaintiff eventually began working as a Mental Health Technician 1. Id. ¶ 6. This

role required Plaintiff to care for patients with developmental disabilities by: (1)

assisting with their treatment and rehabilitation; (2) helping them develop self-care

skills; (3) supervising daily living skills; (4) intervening in crisis situations, which can

involve restraints; (5) cooking and cleaning; (6) toileting the individuals; and (7)

performing minor repairs. Id. ¶ 7. Plaintiff testified that his job duties also required

heavy lifting, specifically the ability to transfer an individual from his or her bed to a

wheelchair by himself. Id. ¶ 8.

       As a Mental Health Technician 1, Plaintiff often worked overtime, and such

overtime work constituted a mandatory aspect of the position. Id. ¶ 9. Further, as a

Mental Health Technician 1, Plaintiff belonged to a union, AFSCME; the union’s

collective bargaining agreement (CBA) governed mandatory overtime assignments.

Id. ¶¶ 9, 10.

       B.       Relevant Attendance Policies

       The terms of Plaintiff’s employment also subjected him to the DHS Employee

Handbook, specifically Section III – Time and Attendance. Id. ¶ 11. This section

provides, in relevant part:

       ATTENDANCE

       Employees are expected to be on site, performing required duties during
       the hours established for their job. Tardiness and absenteeism can place
       unnecessary burdens on co-workers and affect an[ ] employee’s work
       record. If an employee is unable to report to work, or is going to be late,
       the employee must contact the supervisor or his or her designees as
       directed. Absences other than for emergency situations or illness should
       normally be scheduled in advance with the employee’s supervisor.
       Employees must complete the Staff Request for Time Off (IL444-4140)



                                             2
      form for all absences or requests for time off and submit it to the
      supervisor for action. Employees must ensure there is sufficient time to
      cover a request for time off. If an employee takes time off and has no
      benefit time available, loss of pay may occur. Excessive and repeated
      tardiness or absenteeism may be cause for disciplinary action, up to and
      including discharge.

Id. ¶ 11.

      The Center’s Policy and Procedure also provides guidance on attendance and

absenteeism. Id. ¶ 13. The relevant section provides, for example, details as to how

much notice employees must give to their supervisors prior to an absence in order to

receive an authorized absence. Id.

      Moreover, two memoranda of understanding between AFSCME and the

Centers for Medicare and Medicaid Services (CMS)/DHS governed Plaintiff’s

employment. Id. ¶ 14. With respect to attendance, the memorandums clarified:

      All employees’ requests for benefit time usage must be supported by a
      request for time off form submitted by the employee. In accordance with
      agency practice, requests for available benefit time other than
      unscheduled sick leave, emergency personal business and inclement
      weather situations, shall be made reasonably in advance, in writing,
      using the proper form. Consideration of such requests shall be in
      accordance with the Master Agreement.

      ***

      Supervisors must ensure that the form is readily available to the
      employee. Failure of the employee to provide this form may result in
      the absence being considered unauthorized, and the employee may be
      docked and disciplinary referral may be initiated. If the employee
      subsequently submits the form within two (2) of the employee’s
      workdays after notification of being docked, the determination of an
      unauthorized absence shall be corrected.

Id. ¶ 14. The memoranda of understanding also set forth a schedule of corrective and

progressive discipline for unauthorized absences:



                                         3
        1st                                  Counseling

        2nd                                  Oral reprimand

        3rd                                  Written reprimand

        4th                                  2nd Written reprimand

        5th                                  1 day suspension

        6th                                  3 day suspension

        7th                                  5 day suspension

        8th                                  7 day suspension

        9th                                  10 day suspension

        10th                                 15 day suspension

        11th                                 20 day suspension

        12th                                 Discharge



Id. ¶ 15. For purposes of the schedule, an unauthorized absence without a call-in

counts as two offenses. Id.

      C.      Plaintiff’s Injury

      On February 4, 2012, Plaintiff reported that he injured himself at work while

using a mechanical can opener. Id. ¶ 17. On or about that same day, Plaintiff filed

a Workers’ Compensation claim with Workers’ Compensation Coordinator Kathy

Chevalier, asserting that he suffered a service-connected injury. Id. ¶ 18. In 2012,

DHS policy provided it would assign light duty work, if available, to an employee who

suffered a service-connected injury or illness, or who was unable to perform regular

duties for a period of more than sixty days.       Id. ¶ 19.    DHS required medical



                                         4
documentation to assess the suitability of a light-duty assignment and made such

assignments within the limitations set by the treating physician. Id. ¶ 19.

      On February 10, 2012, a physician evaluated Plaintiff and diagnosed him with

“hand discomfort” and “mild carpal tunnel.” Id. ¶ 20. The physician cleared Plaintiff

to work that same day, with the restriction “work with splints.” Id. Plaintiff also

testified that on February 10, he told Chevalier that his doctor said he “was unable

to work,” but “asked her questions about options for light duty, FMLA, and short-

term disability.” [56-3] at 44. According to Plaintiff, Chevalier told him that “no one

is able to take light duty.” Id.

      Based upon the February 10, 2012 physician’s statement, DHS Human

Resources Associate Ivia Ortega requested additional information regarding

Plaintiff’s weight limitations, if any, as she deemed the medical documentation

insufficient to determine whether DHS could assign light duty work to Plaintiff. [56]

¶ 21. In response, Plaintiff provided a physician’s statement dated February 13,

2012, which indicated that Plaintiff could not return to work until March 13 and

included the “temporary limitation of non-weight-bearing movement of wrists in the

splints” at work.    Id. ¶ 22.     Based upon this statement and restriction, DHS

determined that Plaintiff could not perform his job duties as a Mental Health

Technician 1, and that it could not assign a light duty role to Plaintiff. Id. ¶ 23.

      On March 14, 2012, Plaintiff began a leave of absence pending the

determination of his Worker’s Compensation claim. Id. ¶ 24. On April 17, 2012,

Plaintiff underwent bilateral carpal tunnel release surgery. Id. ¶ 25. On or about




                                           5
May 7, 2012, an independent medical examiner evaluated Plaintiff in connection with

his Workers’ Compensation claim and released him for full duty work six weeks

thereafter. Id. ¶ 26. Subsequently, Plaintiff’s Worker’s Compensation claim was

denied based upon this examination. Id.

      According to a physician’s statement from Plaintiff’s primary care physician

dated May 18, 2012, Plaintiff could go back to work as of June 4, 2012 “unless

otherwise stated by surgeon.”      Id. ¶ 27. And according to a form filled out by

Plaintiff’s surgeon dated May 31, 2012, Plaintiff was cleared to return to work with

“no restrictions.” Id. ¶ 28.

      D.     Plaintiff’s Injury-Related Absences

      Plaintiff’s leave of absence expired on June 4, 2012. Id. ¶ 29. From June 4,

2012 through June 7, 2012, Plaintiff failed to return to work from his medical leave

and did not provide any medical documentation to cover his unexcused absences or

to support a continued non-service-connected leave of absence. Id. ¶ 30. On June 6,

2012, Plaintiff met with Human Resources Associate Ortega; with Plaintiff present,

Ortega called the office of Plaintiff’s primary care physician, Dr. Salvi, regarding

Plaintiff’s medical documentation. Id. ¶ 31. Dr. Salvi’s office confirmed that it had

fully released Plaintiff to return to work. Id. On June 6, 2012, Ortega notified one of

Plaintiff’s supervisors, Lisa Schmidt, that Plaintiff had returned from his medical

leave of absence for full duty as of June 4, 2012, with no restrictions, based upon his

physician’s statement. Id. ¶ 32.




                                          6
        E.    Plaintiff’s Subsequent Absences

        From June 11, 2012 to June 14, 2012, Plaintiff failed to report to work and did

not provide any medical documentation to cover his unexcused absences or to support

a continued non-service-connected leave of absence. Id. ¶ 34. DHS had instructed

Plaintiff to bring in medical documentation to cover these days, but he failed to do so.

Id. ¶ 35.

        On June 15, 2012, Plaintiff faxed a physician’s statement dated June 11, 2012.

Id. ¶ 37. This statement contained a lifting restriction of no more than 30 pounds

until June 21, 2012. Id. According to DHS, it had no light duty work available to

accommodate this restriction. Id. On that same day, Plaintiff signed out on and was

placed on a non-service connected leave of absence. Id. ¶ 38. This leave expired on

June 21, 2012, and Plaintiff was then cleared to return to work with no restrictions.

Id. ¶ 39.

        On June 22, 2012, Plaintiff learned that Dorothy McCaffrey, Assistant Director

at the Center, would conduct a pre-disciplinary meeting due to his unauthorized

absences from June 4 through 7, 2012, and from June 11 through June 14, 2012. Id.

¶ 40.    Following this meeting, Plaintiff received a seven-day paper suspension,

effective August 1 through August 8, 2012, for violating DHS’ affirmative attendance

policy for abuse of time as a result of the unauthorized June absences. Id. ¶ 41.

Plaintiff did not lose any wages or benefits as a result of this suspension. Id.




                                           7
      F.     Overtime Refusals

      During the months of July and August, 2012, Plaintiff refused to work

overtime on 29 separate occasions. Id. ¶ 42. Plaintiff based this decision upon June

28, 2012 and July 26, 2012 forms from his doctor stating, “No overtime duty” and

indicating “[r]estrictions in place for 4 weeks,” for 8 total weeks. Id. ¶ 43; [63] ¶ 11.

DHS found these forms inadequate to support the stated restriction, as they did not

indicate a diagnosis or explain the restriction, and thus did not constitute valid

documentation under DHS policies and the CBA. [56] ¶ 44. Plaintiff failed to submit

any additional medical documentation justifying or clarifying the purported four-

week restriction. Id.

      By way of e-mails dated June 29, 2012 and August 2, 2012, Plaintiff’s shift

supervisors learned that DHS did not accept Plaintiff’s overtime restrictions and that

he was required to work overtime. Id. ¶ 45. Plaintiff signed a notice stating that

DHS had not accepted his restrictions but wrote that he refuted DHS’ decision to

refuse the restrictions. Id. ¶ 46. Mandatory Overtime Refusal Documentation Forms

from July and August also reflect that DHS reminded Plaintiff that it expected him

to be at work and did not accept his physician’s overtime restrictions, but noted that

Plaintiff still refused to work overtime. Id. ¶ 47.

      Following a pre-disciplinary meeting on September 11, 2012, Plaintiff received

a 15-day suspension, effective September 11 through September 25, 2012, for his

refusal to work overtime on 29 occasions during July and August 2012. Id.




                                           8
      G.     Plaintiff’s Gastroenteritis Hospitalization

      On August 6, 2012, Plaintiff sought treatment at an emergency room for

gastroenteritis and was released that same day. Id. ¶ 49. This occasion marked the

first and only time Plaintiff suffered from such an infection. Id. ¶ 50. As a result,

Plaintiff missed four days of work from August 7 to August 10, 2012. Id. ¶ 51.

Plaintiff testified that the gastroenteritis made him lethargic and not “very

ambulatory.” [56-3] at 105.

      Plaintiff never made any sort of accommodations request based upon his

gastroenteritis, nor did he submit the Staff Request for Time Off (IL444-4140) form

for the related August 7 through 10th absences. [56] ¶ 52. In fact, Plaintiff never

contacted DHS’ Reasonable Accommodations Manager Kim Martinez about

information or forms concerning a reasonable accommodation in any capacity from

February 2012 through October 2012. Id. ¶ 68.

      Plaintiff’s failure to submit the Staff Request for Time Off forms for the four

August absences raised him to a total of 12 incidents of unauthorized time—not

including his February absences or his refusals to work overtime. Id. ¶ 54. Following

the September 11, 2012, pre-disciplinary meeting, Plaintiff received a 30-day

suspension pending discharge effective September 26, 2012—simultaneous to his 15-

day suspension for overtime refusal—for the unauthorized absences from August 7

through August 10, 2012. Id. ¶ 56.




                                         9
        H.    Plaintiff’s Discharge and Grievance

        On October 11, 2012, DHS notified Plaintiff that the Director of CMS approved

its October 4, 2012 written charges seeking his discharge.         Id. ¶ 57.   Plaintiff

subsequently received notification of his right to appeal the charges to the State of

Illinois’ Civil Service Commission within fifteen days or file a grievance pursuant to

the CBA. Id. ¶ 58. Plaintiff chose to grieve his termination pursuant to the CBA. Id.

¶ 59.

        In connection with the grievance process, DHS offered Plaintiff a Last Chance

Agreement (LCA) that provided, among other items, that Plaintiff would return to

work on March 8, 2013 in exchange for releasing any claims arising out of his

discharge. Id. ¶ 60; [56-3] at 86−87. Plaintiff declined to enter into the LCA. [56] ¶

61. On March 12, 2013, Plaintiff’s grievances were “withdrawn by agreement.” Id. ¶

62.

        On October 19, 2012, Plaintiff filed a Charge of Discrimination against DHS

with the Equal Employment Opportunity Commission (EEOC), alleging ADA

violations. Id. ¶ 69; [63] ¶ 14. Prior to this charge, Plaintiff concedes that he never

made any internal complaints of disability discrimination at DHS. [56] ¶ 70. Plaintiff

received a Right to Sue letter on February 27, 2017. Id. ¶ 71.

II.     Legal Standard

        Summary judgment is proper where there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A genuine dispute as to any material fact exists if “the evidence is such that




                                          10
a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment

has the burden of establishing that there is no genuine dispute as to any material

fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       In determining whether a genuine issue of material fact exists, this Court must

construe all facts and reasonable inferences in the light most favorable to the non-

moving party. See CTL ex rel. Trebatoski v. Ashland Sch. Dist., 743 F.3d 524, 528

(7th Cir. 2014). The non-moving party has the burden of identifying the evidence

creating an issue of fact. Harney v. Speedway SuperAmerica, LLC, 526 F.3d 1099,

1104 (7th Cir. 2008). To satisfy that burden, the non-moving party “must do more

than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

Thus, a mere “scintilla of evidence” supporting the non-movant’s position does not

suffice; “there must be evidence on which the jury could reasonably find” for the non-

moving party. Anderson, 477 U.S. at 252.

III.   Analysis

       A.    Count I: ADA Discrimination

       Generally, plaintiffs can bring an ADA claim based upon two different

theories—a failure to accommodate or disparate treatment. See Scheidler v. Indiana,

914 F.3d 535, 541 (7th Cir. 2019). As an initial matter, Plaintiff’s response

memorandum repeatedly states that he brings “an ADA discrimination case based on

a failure to accommodate.” [64] at 7. Nowhere in his response memorandum does he




                                          11
address DHS’ arguments, included in their motion for summary judgment, that DHS

did not engage in disparate treatment discrimination under the ADA, [55] at 9−11.

See generally [64]. In fact, Plaintiff appears to concede that he does not premise his

case upon disparate treatment discrimination, as he notes that “whether Plaintiff

suffered adverse employment action or not is not relevant to Plaintiff’s discrimination

claim.” [64] at 8; see also Bunn v. Khoury Enters., Inc., 753 F.3d 676, 683 (7th Cir.

2014) (for a disparate treatment claim, a plaintiff must establish, among other

factors, “that [he] has suffered an adverse employment action because of his

disability.”).

       At the parties’ motion hearing, however, Plaintiff asserted in open court that

his discharge constituted an adverse employment action. Thus, to the extent his

alternate disparate treatment theory might still exist after Plaintiff’s prior

concessions, this Court addresses the merits of this form of ADA discrimination based

upon his discharge.

       In sum, according to Plaintiff, DHS violated the ADA by: (1) failing to provide

Plaintiff with reasonable accommodations as a result of his carpal tunnel, [64] at 8;

and (2) discharging him based upon his carpel tunnel diagnosis. 1

       To establish a failure to accommodate claim under the ADA, Plaintiff must

demonstrate that: (1) he is a qualified individual with a disability; (2) DHS was aware




1 Plaintiff’s response memorandum makes no mention of his gastroenteritis diagnosis. See generally

[64]. At the parties’ motion hearing, Plaintiff’s counsel clarified that his gastroenteritis diagnosis
relates only to his retaliation claim. Accordingly, this Court does not consider Plaintiff’s
gastroenteritis in connection with Count I.



                                                 12
of his disability (or of the obvious need for an accommodation); 2 and (3) DHS failed to

reasonably accommodate that disability. Preddie v. Bartholomew Consol. Sch. Corp.,

799 F.3d 806, 813 (7th Cir. 2015) (citing Kotwica v. Rose Packing Co., 637 F.3d 744,

747−48 (7th Cir. 2011)); Sansone v. Brennan, 917 F.3d 975, 979−80 (7th Cir. 2019).

        To establish a disparate treatment claim under the ADA, Plaintiff must

demonstrate that: (1) he satisfies the ADA’s definition of disability; (2) he is a

qualified individual with a disability; and (3) disability constituted the “but for” cause

of adverse employment action. Scheidler, 914 F.3d at 541; Hooper v. Proctor Health

Care Inc., 804 F.3d 846, 853 n.2 (7th Cir. 2015) (plaintiff must show that his disability

was a “but for” cause of his termination).

        DHS moves for summary judgment on Count I, arguing that Plaintiff: (1) does

not meet the ADA’s definition of disabled based upon his carpal tunnel diagnosis; (2)

fails to establish that he constitutes a “qualified individual”; (3) cannot show that

DHS failed to accommodate his purported disabilities; and (4) cannot show an adverse

employment action occurred as a result of his carpel tunnel diagnosis. [55] at 4−13.

        This Court agrees with DHS and finds that even if Plaintiff’s carpal tunnel

diagnosis satisfies the ADA’s definition of disabled, he cannot demonstrate: (1) that




2 If
   the applicant or employee does not ask for an accommodation, the employer does not have to provide
one unless it knows of the disability. Hedberg v. Ind. Bell Tel. Co., 47 F.3d 928, 934 (7th Cir. 1995). If
a disability and the need to accommodate it are obvious, however, the law does not always require an
applicant or employee to expressly ask for a reasonable accommodation. See id. at 934 (“[I]t may be
that some symptoms are so obviously manifestations of an underlying disability that it would be
reasonable to infer that his employer actually knew of the disability. . . . [D]eliberate ignorance [should
not] insulate an employer from liability”); see also Jovanovic v. In-Sink-Erator Div. of Emerson Elec.
Co., 201 F.3d 894, 899 (7th Cir. 2000) (“[T]here will be exceptions to the general rule that an employee
must request an accommodation.”) (citing Bultemeyer v. Fort Wayne Cmty. Schools, 100 F.3d 1281,
1285 (7th Cir. 1996); 29 C.F.R. § 1630.2(o)(3)).


                                                   13
he constitutes a “qualified individual”; (2) any failure to accommodate his carpal

tunnel diagnosis; and or (3) that DHS discharged him based upon his carpel tunnel.

As such, this Court need not consider the parties’ arguments as to Plaintiff’s status

as a disabled individual under the ADA.

             1.     Plaintiff’s “Qualified Individual with a Disability” Status

      Even assuming that Plaintiff constitutes a disabled individual for purposes of

the ADA, the evidence fails to show that he satisfies the requisite “qualified

individual with a disability” definition for both his failure to accommodate and

disparate treatment theories of discrimination. Specifically, the record demonstrates

that Plaintiff’s “temporary limitation of non-weight-bearing movement of wrists in

the splints at work,” as well as his later 30-pound lifting and overtime restrictions,

left him unable to perform the essential functions of the Mental Health Technician 1

role. [56] ¶¶ 22, 37, 43.

      The ADA defines a “qualified individual with a disability” as “an individual

with a disability who, with or without reasonable accommodation, can perform the

essential functions of the employment position that such individual holds or desires.”

Dunderdale v. United Airlines, Inc., 807 F.3d 849, 853 (7th Cir. 2015) (citing 42 U.S.C.

§ 12111(8)). To determine the essential functions of a given position, courts “generally

defer to an employer’s determination” of what constitutes essential functions.

Feldman v. Olin Corp., 692 F.3d 748, 755 (7th Cir. 2012); Lloyd v. Swifty Transp. Inc.,

552 F.3d 594, 601 (7th Cir. 2009) (“The employer, not a court, determines what

functions are essential, and we will not second-guess that decision.”). Further, EEOC




                                          14
regulations advise that essential functions constitute a position’s “fundamental job

duties,” rather than a position’s “marginal functions,” and that courts should examine

the following factors to determine essential functions:

      (i) The employer’s judgment as to which functions are essential;

      (ii) Written job descriptions prepared before advertising or interviewing
      applicants for the job;

      (iii) The amount of time spent on the job performing the function;

      (iv) The consequences of not requiring the incumbent to perform the
      function;

      (v) The terms of a collective bargaining agreement;

      (vi) The work experience of past incumbents in the job; and/or

      (vii) The current work experience of incumbents in similar jobs.

29 C.F.R. § 1630.2(n)(1)−(3). The plaintiff “bears the initial burden of establishing

that she was a qualified individual who could perform the essential functions of her

position.” Taylor-Novotny v. Health Alliance Med. Plans, Inc., 772 F.3d 478, 493 (7th

Cir. 2014).

      Here, Plaintiff’s qualification argument rests entirely upon his unsupported

contention that the Mental Health Technician 1 role did not require “the ability to lift

any amount of weight.” [64] at 6. He argues that because the job description does

not specifically reference lifting, and because the job title contains the word “mental,”

this Court must find that “mental abilities and activities were the essential portions

of the position.” Id. Not so.




                                           15
      As discussed above, the position’s job description constitutes just one of many

factors the regulations advise courts to consider. 29 C.F.R. § 1630.2(n)(1)−(3). And

here, Plaintiff concedes that: (1) that his job duties required heavy lifting; (2) to “be

within [DHS] code to adequately assist an individual, [he] had to be able to transfer

the individual from his bed to a wheelchair by himself”; and (3) from June 4 through

June 14, 2012, the individual DHS assigned him to assist “needed to be transferred

from his bed to a wheelchair, and [he] had to do that by [himself].” [56] ¶ 8; [56-3] at

102−03. As such, given Plaintiff’s own testimony as to the importance of lifting to the

Mental Health Technician 1 role, the record confirms DHS’ judgment that lifting

individuals constituted an essential function of Plaintiff’s role, and that he could not

perform this function due to the splint and 30 pound lifting restrictions. [56] ¶¶ 22,

27.

      Further, Plaintiff fails to address the myriad of other job responsibilities

affected by his initial “limitation of non-weight bearing movement of wrists in the

splints at work.” Id. ¶ 22. For example, Plaintiff concedes that the Mental Health

Technician 1 position required Plaintiff to care for patients with developmental

disabilities, including, in relevant part: (1) assisting with their treatment and

rehabilitation; (2) supervising daily living; (3) intervening in crisis situations where

restraints may be involved; (4) cooking and cleaning; (5) toileting the individuals; and

(6) performing minor repairs. Id. ¶ 7. Plaintiff offers no indication as to how he could

intervene in crisis situations where restraints may be necessary without using

weight-bearing movements in his wrists, nor how he could cook, clean, toilet the




                                           16
individuals, or perform minor repairs with his carpal tunnel impairing his fine motor

skills and ability to grip. See generally [63] [64]; see also [56-3] at 102 (“I couldn’t grip

properly, I couldn’t lift anything heavy, it affected my fine motor skills.”). In short,

Plaintiff provides no evidence whatsoever that he could perform the essential duties

of his job while bearing no weight and wearing splints on both hands.

       Additionally, DHS argues that performing overtime constitutes an essential

function of Plaintiff’s Mental Health Technician 1 role, and therefore, his eight-week

“[n]o overtime duty” restriction left him unable to perform an essential function of his

job. [55] at 9. Plaintiff fails to address this argument in his response memorandum

and otherwise concedes that “overtime was considered mandatory” for his role,

pursuant to the CBA. [56] ¶ 9. As such, Plaintiff has waived any argument to the

contrary, and the record confirms the position of DHS that overtime constituted an

essential function of the job. See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th

Cir. 2010).

       Finally, Plaintiff points to no reasonable accommodation, other than general

and unspecified “light duty assignments” that DHS purportedly could have provided

him to enable him to perform the essential functions of his job, or those of any other

vacant position or assignment.       [63] ¶ 5; see also Dunderdale, 807 F.3d at 853

(defining a “qualified individual with a disability” as “an individual with a disability

who, with or without reasonable accommodation, can perform the essential functions

of the employment position that such individual holds or desires.”) (emphasis added).

And without any specific (and reasonable) request, the law does not require DHS to




                                             17
completely restructure its workplace to accommodate Plaintiff. See Gratzl v. Office

of the Chief Judges of the 12th, 18th, 19th & 22nd Judicial Cirs., 601 F.3d 674, 680

(7th Cir. 2010) (“An employer need not create a new job or strip a current job of its

principal duties to accommodate a disabled employee.”); cf. Feldman, 692 F.3d at

755−56 (denying summary judgment where plaintiff with an overtime restriction

pointed to several vacant straight-time positions and argued he possessed sufficient

qualifications for them).

      In sum, the essential functions of Plaintiff’s job included overtime work, lifting

patients, and intervening in crisis situations with restraints, among other

responsibilities requiring weight-bearing movements and dexterity. Plaintiff’s

various restrictions limited him to no overtime work, “non-weight-bearing” wrist

movements in splints and lifting no more than 30 pounds. [56] ¶¶ 22, 37, 43. And he

provided no evidence as to a vacant position or alternative assignment that DHS

could have provided him as a reasonable accommodation. Therefore, this Court finds

that no genuine issue of fact exists as to whether Plaintiff constitutes an individual

“who, with or without reasonable accommodation, could perform the essential

functions” of the Mental Health Technician 1 role. Dunderdale, 807 F.3d at 853. As

such, both Plaintiff’s failure to accommodate and disparate treatment theories of

ADA discrimination fail on this ground.

             2.     Failure to Accommodate Claim: Reasonable
                    Accommodation Requests

      Even if Plaintiff could establish “qualified individual with a disability” status,

this Court finds, for the reasons explained below, that he cannot demonstrate a



                                          18
genuine issue of fact as to whether DHS failed to accommodate him. Because Plaintiff

argues that DHS failed to accommodate on multiple occasions, this Court analyzes

each alleged instance in turn.

                      a.      The February 10, 2012 Conversation

       First, Plaintiff claims that DHS failed to provide a reasonable accommodation

when on February 10, 2012, he “spoke with [Workers’ Compensation Coordinator]

Kathy Chevalier about his weight restriction and asked for light duty work,” and

Chevalier responded that “no one is able to take light duty.” [64] at 8−9. 3 Thus,

Plaintiff argues that Chevalier “did not even look into whether there was any light

duty available.” Id. at 9. Construed generously, Plaintiff appears to argue that

Chevalier, on behalf of DHS, failed to engage in the “interactive process” under the

ADA. Not so.

       True, to determine an appropriate reasonable accommodation under the ADA,

employers cannot simply deny reasonable accommodations with no explanation.

Instead, based upon the circumstances, employers may need to “initiate an informal,

interactive process with the qualified individual with a disability in need of the

accommodation.”       Ozlowski v. Henderson, 237 F.3d 837, 840 (citing 29 C.F.R. §

1630.2(o)(3)). The interactive process imposes “a duty on employers to engage in a

flexible give-and-take with the disabled employee so that together they can determine

what accommodation would enable the employee to continue working.” EEOC v.


3 Although DHS argues that this comment constitutes inadmissible hearsay, [76] at 9, based upon
Chevalier’s status as a DHS employee speaking to Plaintiff within the scope of her employment, it
constitutes, among other things, a non-hearsay admission by a party opponent under Federal Rule of
Evidence. 801(d)(2)(D).


                                               19
Sears, Roebuck & Co., 417 F.3d 789, 805 (7th Cir. 2005) (citing 29 C.F.R. §

1630.2(o)(3)).

      But “[f]ailure to engage in this ‘interactive process’ cannot give rise to a claim

for relief . . . if the employer can show that no reasonable accommodation was

possible.” Id. (quoting Hansen v. Henderson, 233 F.3d 521, 523 (7th Cir. 2000)).

Therefore, courts must look first to whether a genuine issue of material fact exists

regarding the availability of a reasonable accommodation, “and if it is clear that no

reasonable accommodation was available [courts] stop there.” Id. (citing Ozlowski,

237 F.3d at 840). Under the ADA, Plaintiff bears the burden of showing that a

reasonable accommodation existed for which he was qualified. Ozlowski, 237 F.3d at

840; Kotwica v. Rose Packing Co., 637 F.3d 744, 750 (7th Cir. 2011) (“[P]laintiffs,

when alleging that an employer’s failure to reassign them violated the ADA’s anti-

discrimination provisions, bear the burden of showing that there is a vacant position

in existence for which they are qualified.”). In order to be “qualified,” the employee

must “satisfy the legitimate prerequisites for that alternative position” or role and

“be able to perform the essential functions of that position with or without reasonable

accommodations.”     Ozlowski, 237 F.3d at 840 (citing Dalton v. Subaru-Isuzu

Automotive, Inc., 141 F.3d 667, 678 (7th Cir. 1998)).

      Here, Plaintiff’s claim fails for the simple reason that he provides no evidence

whatsoever as to whether a vacant role or light duty assignment even existed at DHS,

much less one for which he possessed sufficient qualifications. See generally [63] [64].

In fact, he provides no evidence as to what reasonable accommodations he even




                                          20
sought from DHS in February 2010, other than the fact that he “asked [Chevalier]

about the option to work light duty,” and considered “light duty” to mean “[a]ctivities

that would have accommodated [his] injuries.” [63] ¶ 6; [56-3] at 44. For example,

he provides no testimony or evidence: (1) demonstrating what tasks he could complete

despite his weight restrictions; (2) what “light duty” work might entail at DHS; (3) or

what other roles, aside from Mental Health Technician 1, he possessed sufficient

qualifications to fill. See generally [63] [64]. Absent any evidence in the record as to

vacant positions or light duty assignments that existed at DHS (and Plaintiff’s ability

to perform the functions of those theoretical positions or assignments), this Court

finds that Plaintiff has failed to meet his burden under the ADA. See, e.g., Kotwica,

637 F.3d at 750 (affirming summary judgment on failure to accommodate claim where

plaintiff “did not present any evidence establishing that there were vacant positions

[with defendant] at the time of her termination”).

      Although Plaintiff’s failure to meet this burden requires this Court to find for

Plaintiff without further analysis, Sears, Roebuck, 417 F.3d at 840, it remains worth

noting that the interactive process here did not end with Plaintiff and Chevalier’s

short conversation.    Rather, Plaintiff ignores that DHS clearly made efforts to

continue engaging with Plaintiff following this conversation.

      Specifically, DHS Human Resources Associate Ortega reviewed Plaintiff’s

February 10, 2012 physician’s statement, which cleared Plaintiff to work immediately

and included the following restriction: “work with splints.”       [56] ¶ 20.   Ortega

determined that she could not make an informed decision about whether DHS had




                                          21
light duty assignments for Plaintiff based upon this restriction.    Id. ¶¶ 20−21.

Accordingly, she requested additional information regarding Plaintiff’s weight

limitations. Id.

      In response, Plaintiff provided a physician’s statement dated February 13,

2012, which indicated: (1) he could not return to work until March 13, 2012; and (2)

a “temporary limitation of non-weight-bearing movement of wrists in the splints at

work.” Id. ¶ 22. Based upon this statement and restriction, DHS determined that

Plaintiff could not perform his job duties as a Mental Health Technician 1, and that

it could not assign a light duty role to Plaintiff. Id. ¶ 23. DHS instead authorized

Plaintiff to take a medical leave of absence, beginning March 14, 2012, pending the

determination of his Worker’s Compensation claim. Id. ¶ 24.

      In short, the record demonstrates that DHS engaged in the interactive process,

contrary to Plaintiff’s claim. And even if DHS had failed to do so, this Court must

grant summary judgment due to Plaintiff’s failure to present evidence regarding

alternative roles or assignments.

                   b.     Overtime Restrictions

      Plaintiff’s second failure to accommodate claim relies upon two notes dated

June 28, 2012, and July 26, 2012, which indicated that he could not work overtime.

[64] at 9.   According to Plaintiff, DHS discriminated against him by failing to

accommodate this overtime restriction. [64] at 9−10. Defendant moves for summary

judgment, arguing that Plaintiff’s failure to clarify the extent of his medical

restrictions through these medical notes dooms his claim. [76] at 11. This Court




                                        22
agrees with DHS and finds that Plaintiff’s claim fails, because he failed to provide

DHS with sufficient information to accommodate his overtime request.

      Under the ADA, an employer is entitled to judgment as a matter of law if an

employee refuses to cooperate in good faith during the interactive process, discussed

above. Hoppe v. Lewis Univ., 692 F.3d 833, 840 (7th Cir. 2012) (citing Steffes v.

Stepan Co., 144 F.3d 1070, 1073 (7th Cir. 1998)). In other words, although an

employer must engage in the interactive process in good faith, an “employee who fails

to uphold her end of the bargain—for example, by not ‘clarifying the extent of her

medical restrictions’—cannot impose liability on the employer for its failure to

provide a reasonable accommodation.” Id. (citing Steffes, 144 F.3d at 1073); Beck v.

Univ. of Wisc. Bd. of Regents, 75 F.3d 1330, 1136 (7th Cir. 1996) (“Where the missing

information is of the type that can only be provided by one of the parties, failure to

provide the information may be the cause of the breakdown and the party withholding

the information may be found to have obstructed the [interactive] process.”). Here,

Plaintiff has undoubtedly failed to clarify the extent of his medical restrictions. Id.

       The 2012 Work Status Forms from Plaintiff’s physician stated, “No overtime

duty” and indicated “[r]estrictions in place for 4 weeks.” [56] ¶ 43. They did not

indicate a diagnosis or otherwise explain the scope of the restriction in any detail

whatsoever, such as whether the overtime restriction only limited work involving

lifting of certain weight, or whether it constituted a blanket limitation on all work.

Id. ¶ 44.   As such, the physician forms did not sufficiently clarify his medical

restrictions. See Hoppe, 692 F.3d at 837, 840 (affirming summary judgment where




                                          23
doctor’s letter requested that plaintiff’s office be relocated to accommodate her

adjustment disorder and failed to identify a suitable replacement location); Steffes,

144 F.3d at 1072 (finding physician’s letter that “elaborated on the nature of

[plaintiff’s] medical condition” and explained that “she has been advised to avoid

chemical exposure” to constitute insufficient “blanket” restrictions that required

plaintiff to “update or further clarify the kinds of work she could do”).

      Plaintiff counters that DHS never notified him that any of the documents he

submitted constituted inadequate submissions. [64] at 10. But Plaintiff concedes

that he signed a notice that DHS did not accept his restrictions, and Mandatory

Overtime Refusal Documentation Forms dated July 3, 2012, and August 3, 2012 also

informed Plaintiff that DHS, in fact, did not accept his physician’s overtime

restriction. [56] ¶¶ 46−47. Plaintiff also acknowledges that he failed to submit any

other medical documentation clarifying the restriction. Id. ¶ 44. Based upon this

record, this Court finds that Plaintiff inadequately clarified the extent of his medical

restrictions. See Steffes, 144 F.3d at 1072 (affirming summary judgment on ADA

claim where plaintiff “did not provide any further information to the company” and

thus “failed to hold up her end of the interactive process by clarifying the extent of

her medical restrictions”); cf. Braddock v. UPS, No. 1:14-cv-03839, 2017 WL 770973,

*3 (N.D. Ill. Feb. 28, 2017) (finding medical evaluation sufficient where doctor

diagnosed plaintiff’s medical condition and specified that plaintiff could not perform

any work in temperatures below 68 degrees).




                                           24
       Finally, Plaintiff argues that DHS failed to accommodate his overtime

restrictions because when he brought issues relating to his wrists and ability to lift

to Ortega on June 6, 2012: (1) Ortega did not direct him to fill out any specific forms

to ask for reasonable accommodations; and (2) HR representative Betty Valea

overheard their conversation and told Plaintiff he should quit his position. [64] at 10;

[63] ¶ 9. Notwithstanding the fact that this event occurred weeks before Plaintiff

submitted the first June 28, 2012 physician’s form, Plaintiff concedes that at this

meeting, Ortega called the office of Plaintiff’s primary care physician, who confirmed

that it had fully released Plaintiff to work. [56] ¶ 31. As such, Ortega had no reason

to instruct Plaintiff to fill out any specific form to ask for reasonable accommodation.

Moreover, Plaintiff provides no evidence or argument as to how Valea’s comment,

made after simply overhearing his conversation with Ortega, possibly relates to the

later overtime requests. For example, he fails to show whether she played any role

in approving accommodation requests generally, much less Plaintiff’s overtime

restriction forms.

       Accordingly, this Court finds that no genuine issue of material fact exists as to

Plaintiff’s overtime-based failure to accommodate claim, and thus grants summary

judgment to the extent it is included in Count I.

             3.      Disparate Treatment Claim: Discharge

       As noted above, at the parties’ motion hearing, Plaintiff articulated—for the

first time—an ADA disparate treatment claim based upon DHS’ decision to discharge

him.   To establish a disparate treatment claim under the ADA, Plaintiff must




                                          25
demonstrate that he: (1) satisfies the ADA’s definition of disability; (2) is a qualified

individual with a disability; and (3) disability constituted the “but for” cause of

adverse employment action. Scheidler, 914 F.3d at 541. Here, the record confirms

that Plaintiff has failed to establish “qualified individual” status (as noted above),

and no genuine issue of fact exists as to whether his carpel tunnel diagnosis

constituted the “but for” cause of his discharge. As such, this Court grants summary

judgment as to Plaintiff’s disparate treatment claim.

      Pursuant to the terms of the memoranda of understanding between AFSCME

and CMS/DHS, each unauthorized absence constitutes a separate offense, and twelve

or more unauthorized absences result in discharge. [56] ¶ 15. Not including the

absences related to Plaintiff’s failure to accommodate claims, Plaintiff also incurred

unauthorized absences on June 4, 2012, June 5, 2012, June 6, 2012, June 7, 2012,

June 11, 2012, June 12, 2012, June 13, 2012, and June 14, 2012—eight unauthorized

absences in total. Id. ¶¶ 30, 34. These absences thus resulted in a seven day

suspension under DHS’ policy. Id. ¶ 41.

      Subsequently, despite receiving counseling regarding the attendance policies,

Plaintiff again acquired unauthorized absences for August 7, 2012, August 8, 2012,

August 9, 2012, and August 10, 2012—his ninth through twelfth unauthorized

absences, respectively—again unrelated to the absences related to his failure to

accommodate claims. Id. ¶ 51. Plaintiff thus received a 30-day suspension pending

discharge pursuant to the memoranda of understanding between AFSCME and the

Centers for Medicare and Medicaid Services (CMS)/DHS. Id. ¶¶ 15, 56. For each of




                                           26
the twelve absences upon which Plaintiff based his discharge, Plaintiff provided no

medical documentation whatsoever to cover his unexcused absences. Id. ¶¶ 30, 34,

52.

      Based upon this record, this Court does not find any genuine issue of fact as to

the “but for” cause of Plaintiff’s discharge. Scheidler, 914 F.3d at 541. Rather, the

record clearly demonstrates that DHS discharged Plaintiff because of his twelve

unexcused absences, in line with the memoranda of understanding. Further, Plaintiff

offers no evidence that DHS based its discharge decision upon any reason other than

these unauthorized absences. See also E.E.O.C. v. Yellow Freight Sys., Inc., 253 F.3d

943, 949 (7th Cir. 2001) (explaining that “in most instances the ADA does not protect

persons who have erratic, unexplained absences, even when those absences are a

result of a disability” because “in most cases, attendance at the job site is a basic

requirement of most jobs”) (citing Waggoner v. Olin Corp., 169 F.3d 481, 484−85 (7th

Cir. 1999)).

      For the reasons explained above, this Court grants DHS’ motion for summary

judgment as to Count I.

      B.       Count II: ADA Retaliation

      To establish an ADA retaliation claim, Plaintiff must demonstrate that he

engaged in protected activity, suffered an adverse action, and that a causal

connection exists between the two. Rowlands v. UPS, 901 F.3d 792, 801 (7th Cir.

2018). Following the Seventh Circuit’s decision in Ortiz v. Werner Enterprises, 834

F.3d 760, 764 (7th Cir. 2016), the legal standard for such claims “is simply whether




                                         27
the evidence would permit a reasonable factfinder to conclude” that Plaintiff’s

protected activities caused the adverse action. Rowlands, 901 F.3d at 801 (quoting

Ortiz, 834 F.3d at 765).

      According to Plaintiff, DHS retaliated against him by: (1) discharging him after

he filed his EEOC charge, [64] at 10; and (2) using the LCA to preclude Plaintiff from

pursuing charges against DHS, id. at 13.        DHS moves for summary judgment

because: (1) Plaintiff filed his EEOC charge after the Director of CMS approved DHS’

written charges seeking his termination, and thus no causal connection exists

between the two; and (2) DHS offered Plaintiff the LCA after his termination, and

thus Plaintiff cannot identify any causal connection to an adverse employment action.

[76] at 12−15. This Court agrees with DHS.

      With respect to Plaintiff’s EEOC charge retaliation theory, Plaintiff concedes

that he filed his EEOC charge on October 19, 2012. [63] ¶ 14. Moreover, he concedes

that on October 11, 2012—eight days earlier—DHS notified him that the CMS

Director approved DHS’ October 4, 2012 written charges seeking his discharge. [56]

¶ 57. Accordingly, because DHS discharged Plaintiff before he filed his EEOC charge,

this Court finds no causal connection between the two events. See Guzman v. Brown

Cty., 884 F.3d 633, 642 (7th Cir. 2018) (holding that “actions taking place after an

employee has already been terminated do not constitute adverse employment

actions”) (citing Reed v. Shepard, 939 F.2d 484, 492−93 (7th Cir. 1991)); see also

Durkin v. City of Chi., 341 F.3d 606, 614−15 (7th Cir. 2003) (explaining in a Title VII




                                          28
case that it “is axiomatic that a plaintiff engage in statutorily protected activity before

an employer can retaliate against her for engaging in statutorily protected activity.”).

       Plaintiff’s LCA-based retaliation claim also fails. Following his discharge,

Plaintiff chose to grieve his termination pursuant to the CBA; in connection with this

process, DHS offered Plaintiff the LCA agreement which provided, in part, that

Plaintiff would return to work on March 8, 2013 in exchange for waiving any claims

arising out of his discharge. [56] ¶¶ 59−60; [56-3] at 86−87. Plaintiff thus asks this

Court to find, without citing to any caselaw or record evidence, that the mere receipt

of a LCA after termination constitutes an adverse employment action. [64] at 12−13. 4

The Seventh Circuit, however, has already rejected such a theory of retaliation.

       In Isbell v. Allstate Insurance Company, 418 F.3d 788 (7th Cir. 2005), a former

Allstate employee brought an age discrimination claim against the company after it

terminated 6,400 employees as part of a restructuring plan. Id. at 791−92. As part

of the restructuring process, Allstate offered the terminated employees an option to

return as independent contractors, provided they signed a release waiving any

discrimination claims arising out of their termination. Id. As in this case, the Isbell

plaintiff argued that Allstate retaliated against her when it refused her “the

opportunity to work for Allstate albeit under a different contract unless she signed

the release.” Id. at 793.



4 In support of his LCA-based retaliation argument, Plaintiff cites only to the EEOC’s determination
of reasonable cause as to retaliation. [64] at 12−13. But an EEOC reasonable cause finding exists
solely as “an administrative prerequisite to a court action and has no legally binding significance in
subsequent litigation.” Walker v. Mueller Indus., 408 F.3d 328, 331 (7th Cir. 2005) (citing EEOC v.
Harvey L. Walner & Assocs., 91 F.3d 963, 968 n.3 (7th Cir. 1996)). Accordingly, the EEOC’s reasonable
cause determination cannot, by itself, preclude summary judgment.


                                                 29
      The Seventh Circuit rejected this argument, finding that Allstate did not

retaliate against plaintiff because it did not terminate her for declining to sign the

release. Id. at 793. Rather, it terminated her because of Allstate’s restructuring plan.

Id. Moreover, it found the release to be a valid agreement because it offered “various

incentives and benefits”—namely, a new job as a contractor—“in exchange for the

release.” Id. (explaining that for a release to be valid, “like all agreements, [it] must

be supported by consideration”).

      Here, as in Isbell, DHS did not terminate Plaintiff because he refused to sign

the LCA. Instead, it discharged him because of his twelve unauthorized absences,

discussed above. Further, like the release in Isbell, the LCA constituted a valid

agreement, as it offered Plaintiff the benefit of a new employment contract in

exchange for waiving any claims based upon DHS’ actions prior to his termination.

418 F.3d at 793; [56] ¶ 60; [56-3] at 86−87. Therefore, because: (1) DHS did not

terminate Plaintiff for failing to sign the LCA; and (2) the LCA constitutes a valid

agreement, no reasonable factfinder could find retaliation based solely upon

Plaintiff’s receipt of the LCA.

      In addition to these two arguments, Plaintiff’s response memorandum offers

two additional theories of retaliation. First, he notes that when Valea told Plaintiff

he should quit after overhearing his conversation with Ortega, Plaintiff complained

about this statement in a letter to DHS. [64] at 12. But even if writing this letter

constitutes a protected activity, Plaintiff fails to identify: (1) any adverse employment

action connected to this letter; (2) who specifically received the letter; (3) whether




                                           30
Valea knew about the letter; and or (4) evidence that Valea played a role in any of

DHS’ disciplinary decisions against Plaintiff. See id. As such, Plaintiff’s letter fails

to create any inference of a causal connection to Plaintiff’s discharge. See Moser v.

Ind. Dep’t of Corr., 406 F.3d 895, 905 (7th Cir. 2005) (affirming district court’s

conclusion that “at the summary judgment stage courts are not required to draw

every conceivable inference from the record, . . . only reasonable ones.”) (internal

quotations omitted).

      Finally, at the parties’ motion hearing, Plaintiff alluded to the fact that his

gastroenteritis condition relates to his retaliation claim. At both oral argument and

in his response memorandum, however, Plaintiff failed to identify: (1) any protected

activity he engaged in as a result of his gastroenteritis episode; or (2) offer any

evidentiary connection between his gastroenteritis diagnosis and any adverse

employment action taken against him by DHS.          See generally [63] [64]. Instead,

Plaintiff concedes that he never made any sort of accommodations request based upon

his gastroenteritis, nor did he submit the Staff Request for Time Off (IL444-4140)

form for his August 7 through 10th absences based upon the gastroenteritis. [56] ¶

52.

      In short, the evidence regarding Plaintiff’s discharge and disciplinary history

reflects that DHS ultimately terminated him based upon his twelve unauthorized

absences, for which he provided no medical documentation—not because of his carpal

tunnel, gastroenteritis, or any requests for accommodations. Therefore, this Court

grants Defendants’ motion for summary judgment as to Count II.




                                          31
IV.   Conclusion

      This Court grants Defendant’s motion for summary judgment [54]. The Clerk

shall enter judgment for Defendant and against Plaintiff. All dates and deadlines are

stricken. Civil case terminated.



Dated: February 24, 2020




                                              __________________________________
                                              John Robert Blakey
                                              United States District Judge




                                         32
